Citation Nr: 9924787	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-10 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to July 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In March 
1994, the RO denied the claim of entitlement to service 
connection for PTSD.  

The issue on appeal was originally before the Board in July 
1996 and March 1998.  It was remanded both times for further 
development.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The issue on appeal was last before the Board in March 1998 
when it was remanded for further development.  The RO was 
instructed at that time to advise the veteran of the holding 
in Allen v. Brown regarding claims for secondary service 
connection.  The RO was directed to request the veteran to 
provide a list of his claimed in-service stressors.  The RO 
was further directed to review the claims file and compile a 
list of all the veteran's reported in-service stressors and 
send the list to the appropriate agency in an attempt to 
confirm the stressors.  If stressors were confirmed by the 
appropriate agency, the RO was to schedule the veteran for a 
psychiatric evaluation.  

Review of the claims file shows that by letter dated in April 
1998, the RO requested the veteran to provide information on 
his claimed in-service stressors.  The veteran has not 
responded to the April 1998 letter.  The Board notes that the 
April 1998 letter included an incorrect zip code for the 
veteran.  There is no evidence demonstrating that the letter 
with the incorrect address had been returned by the United 
States Post Office.  However, granting the veteran the 
benefit of doubt, the Board finds the RO must make another 
attempt to solicit from the veteran details of any claimed 
in-service stressors using the veteran's correct address.  

The Board further notes that the RO has not complied with the 
Board's March 1998 remand instructions by failing to provide 
the veteran with the laws and regulations governing claims 
for secondary service connection.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

In view of the foregoing, it is the opinion of the Board that 
further development of the claim, as set forth below, is 
necessary prior to further appellate consideration.  
Accordingly, the issue of service connection for a 
psychiatric disability is REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his claim 
of entitlement to service connection for 
an acquired psychiatric disorder.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the response from the veteran, the RO 
should obtain all outstanding VA 
treatment records.  The veteran should 
also be advised that he may identify and 
submit any additional evidence or 
argument he believes is relevant to the 
claim.

2.  At the same time, the veteran should 
be advised of the laws and regulations 
pertaining to secondary service 
connection and the holding in Allen v. 
Brown and of the character of evidence 
needed for consideration of secondary 
service connection on the basis of 
aggravation.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).

3.  The veteran should be asked to 
provide to the best of his ability any 
additional information including, for 
example, but not limited to, a detailed 
description of stressful events, 
including all dates, places, and 
identifying information concerning any 
other individuals involved, including 
their names, ranks, and units of 
assignment, and any other identifying 
detail.  The veteran is hereby advised 
that this information is needed to help 
obtain supportive evidence of the claimed 
stressor.  He must be as specific as 
possible, because without such details a 
successful search for verifying 
information, if necessary, cannot be 
conducted.

4.  Irrespective of whether the veteran 
complies with the instructions in 
Paragraphs 1 or 3 of this Remand, the RO 
should review the claims file and compile 
all information reported by the veteran 
from any source concerning any claimed 
stressor and in accordance with the 
instructions found at Manual M21-1, Part 
III, para. 5.14b(4), as applicable, the 
RO should forward an inquiry to the 
appropriate agency to attempt to confirm 
any stressor reported by the veteran.  
Any additional information regarding a 
claimed stressor obtained from the 
service department should be provided to 
the veteran for response as discussed in 
Cohen, 10 Vet. App. at 149.

5.  Thereafter, the RO should consider 
any new service department information 
and rebuttal evidence and argument 
submitted by the veteran and then 
undertake any additional development 
deemed warranted.

6.  Following the above, the RO should 
schedule the veteran for a VA psychiatric 
examination by an examiner who has not 
previously examined him, if possible, to 
determine the nature, extent of severity, 
and etiology of any psychiatric disorders 
he may have.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies should be conducted.  

When determining if the veteran has PTSD, 
The psychiatrist should conduct the 
examination with consideration of the 
current criteria for PTSD.  



Such examination must be based only on 
the stressors, if any, identified by the 
RO as a result of the development 
directed by paragraph 4 of this Remand.  

If no stressors are verified by the RO, a 
psychiatric examination must still be 
completed to determine if the veteran has 
any other psychiatric disorder which is 
linked to active duty on any basis.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  

If a diagnosis of PTSD is appropriate, 
the examiner should specify whether each 
alleged stressor found to be established 
by the record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  The examiner 
should also comment on the significance, 
if any, of any medical treatment in 
service or thereafter for service-
connected disability to any current 
psychiatric disability found to be 
present.  

The examiner must express an opinion as 
to the etiology of any mental disorder(s) 
no matter how diagnosed found on 
examination and whether or not the mental 
disorder(s) found is (are) related to 
service, or if preexisting service was 
(were) aggravated in service.  



The examiner should also be asked to 
provide an opinion as to the likelihood 
of any relationship, either causally or 
on the basis of aggravation, between the 
veteran's service-connected tuberculosis 
and any psychiatric disability found to 
be present.  

If no direct link between the service-
connected tuberculosis is shown to exist, 
but aggravation of a psychiatric 
disability by tuberculosis is determined 
to be present, the examiner should 
address the following medical issues: (1) 
The baseline manifestations which are due 
to a psychiatric disability found present 
on examination; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected tuberculosis, based on 
medical considerations; and (3) The 
medical considerations supporting an 
opinion that increased manifestations of 
a psychiatric disability are proximately 
due to the service-connected 
tuberculosis.  The report of the 
examination must include the rationale 
for all opinions expressed.

7.  The RO should review the examination 
report and determine whether the findings 
comply with the requirements above.  If 
not, the report should be returned to the 
examiner for correction.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  
Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection for a psychiatric disability, 
including PTSD, and adjudicate the issue 
of service connection for a psychiatric 
disorder as secondary to the service-
connected tuberculosis.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











